[Cite as State v. Benson, 2019-Ohio-3255.]




                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO


STATE OF OHIO,                               :   APPEAL NO. C-180128
                                                 TRIAL NO. B-1701853
        Plaintiff-Appellee,                  :

  vs.                                        :      O P I N I O N.

BRIANA BENSON,                               :

     Defendant-Appellant.                    :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed as Modified

Date of Judgment Entry on Appeal: August 14, 2019


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Alex Scott Havlin,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Bryan R. Perkins, for Defendant-Appellant.
                    OHIO FIRST DISTRICT COURT OF APPEALS


BERGERON, Judge.

       {¶1}   A senseless tragedy ended Madelyn Hart’s life. A jury found Briana

Benson culpable for that tragedy, and the trial court handed down a prison sentence

that irreparably changed the trajectory of her own life. She asks us to review her

trial—challenging numerous aspects of the proceedings. Although the trial court

committed error as it relates to the admissibility of expert testimony, having pored

over the record, we cannot conclude that this error warrants a new trial. For the

reasons explained below, we affirm the conviction and vacate and modify one aspect

of the sentence.

                                          I.

       {¶2}   Myah Wright, defendant-appellant Briana Benson’s younger sister,

and Anna Castano, a friend of the victim, Madelyn Hart, had a falling out in the early

part of 2017. Tensions escalated between Ms. Wright and Ms. Castano over the

course of several weeks, confirmed by testimony, text messages, and social-media

feuding. Then, in the very early morning hours of March 26, 2017, Ms. Benson, who

at the time was at her friend Jasmine Slone’s Northside home, received a phone call

from her sister’s phone, indicating that her sister was in danger. Duly concerned,

Ms. Benson and Ms. Slone hopped in the former’s car and drove downtown to find

and collect the sister. They eventually found Ms. Wright at her car with two friends

on Plum Street. Ms. Benson, noticing that the group appeared to be intoxicated, left

her own car and took over the driver’s seat of her sister’s car. Ms. Slone, Ms.

Benson’s sister, and the two friends piled into the car. After Ms. Benson began

driving, the car approached a small group of pedestrians that included Ms. Castano

at the corner of Seventh and Walnut Streets. The car made a right-hand turn onto

Walnut Street and stopped in the curbside lane next to this group.



                                          2
                     OHIO FIRST DISTRICT COURT OF APPEALS


       {¶3}   Immediately upon seeing Ms. Wright’s car at the corner of Seventh

and Walnut Streets, Ms. Castano rushed over to it, opened the back door where Ms.

Wright was sitting and began a protracted fight between the group in Ms. Wright’s

car and the group with Ms. Castano (including the victim), drawing multiple

participants into the orbit of the Wright-Castano feud. Several surveillance cameras

in the area of the fight captured the melee, in video that was both graphic and

disturbing. Importantly, during this altercation, Ms. Benson and Ms. Hart directly

fought each other—at one point, Ms. Benson dragged Ms. Hart by her hair, and

proceeded to kick her and stomp on her face.

       {¶4}   The fight eventually dispersed. As it broke up, Ms. Slone collected

some items scattered in the street, which included the victim’s car keys, and placed

them in the car before they left the scene. Ms. Benson and her four passengers

returned to her sister’s car, and she drove the group back to Plum Street.

       {¶5}   Ms. Benson sent her sister home with her friends and returned to the

driver’s seat of her own car with Ms. Slone. She began driving around downtown and

wound up just around the corner from where the fight had occurred. She passed Ms.

Castano’s group on Seventh Street and turned, for a second time, onto Walnut Street.

She slowed the car down after she turned, and Ms. Hart came running from Seventh

Street toward the car and intercepted it on Walnut Street. Ms. Hart proceeded to

strike the car with her hands—as posited by the state, in an effort to retrieve her own

car keys (which she believed to be in the vehicle).

       {¶6}   When Ms. Hart first reached the car, she struck it twice with her hands

along the back passenger side of the vehicle.         She then retreated toward the

sidewalk—over a car’s length from Ms. Benson’s car, which was in the center lane.

Rather than drive away at this point, Ms. Benson stayed put, and then the altercation



                                           3
                      OHIO FIRST DISTRICT COURT OF APPEALS


rekindled. Ms. Hart approached the car again, moving toward the front (but still

passenger side) of the vehicle. During this second approach by Ms. Hart, Ms. Benson

reversed her car at an angle. As a result, her wheels were, to a certain extent, cocked

to the passenger’s side. The victim’s foot was either in front of the passenger side

front wheel or very near to it. At this point, the car jolted to the right, striking Ms.

Hart. Ms. Benson’s car continued to the right and ran over her; then turned slightly

to the left, straightened, and dragged her approximately halfway down the block. At

that point, Ms. Hart’s body disengaged from underneath the car.             This entire

encounter was chronicled by video evidence from various cameras in the vicinity.

         {¶7}   David Matuke, who was with Ms. Castano’s group, chased after the

victim as she ran after Ms. Benson’s car and witnessed the impact. He is the only

member of Ms. Castano’s group who saw this part of the incident, and he ran after

Ms. Benson’s car as she drove away. Ms. Hart died from her injuries several days

later.

         {¶8}   At trial, the defense and the state offered competing theories of these

events as culminating with either a tragic accident or a knowing act. The defense

posited that Ms. Benson had been unfamiliar with the one-way streets of downtown

to explain why she twice happened upon Ms. Castano’s group at Seventh and Walnut

Streets, notwithstanding that this was several blocks in the opposite direction from

where one would generally drive to return to either her or Ms. Slone’s home from

Plum Street. They suggested that Ms. Benson had hit Ms. Hart by mistake and in a

panic, and that she had not been spurred by any particular intention to do so. In a

police interview and in body-camera footage, Ms. Benson described her fear of

another altercation with Ms. Castano’s group to explain her flight from the scene.

The state posited, instead, that ample contextual evidence demonstrating the tension



                                           4
                     OHIO FIRST DISTRICT COURT OF APPEALS


between the two groups and the earlier physical altercation between Ms. Hart and

Ms. Benson confirmed a knowing act by the latter.

       {¶9}   Ms. Benson was indicted on counts of murder (R.C. 2903.02(A)),

murder (R.C. 2903.02(B)), felonious assault (R.C. 2903.11(A)(2)), aggravated

vehicular homicide (R.C. 2903.06(A)(2)(a)), and failure to stop after an accident

(R.C. 4549.02(A)(1)). The jury found her guilty of all but the first count; and the trial

court sentenced her to a total of 18 years to life in prison. Ms. Benson appeals her

convictions, presenting eight assignments of error, six of which relate to asserted

flaws in her trial, and two of which concern alleged defects with her sentence.

                                           II.

                                           A.

       {¶10} We begin our analysis with Ms. Benson’s third assignment of error,

which challenges the admission of expert testimony by a police investigator. We

agree with Ms. Benson that the trial court abused its discretion in admitting certain

aspects of the officer’s testimony because (1) Crim.R. 16(K) dictates that an expert

must produce an expert report in advance of trial, and the state failed to do so, and

(2) certain opinions were “ultimate issue” testimony that improperly intruded on the

jury’s province. Nevertheless, in light of the wealth of other, admissible evidence at

trial, we find this error harmless, as more fully described below.

       {¶11} This issue arises in a slightly odd procedural posture because the

putative expert, Cincinnati Police Officer Jon Halusek, was not tendered as an expert

at trial, at least initially. However, no one disputes that he offered expert testimony,

so much so that the state concedes on appeal that he was an expert.

       {¶12} Because he was an expert witness, this triggered the applicability of

Crim.R. 16(K), which we recently discussed in State v. Hall, 1st Dist. Hamilton Nos.



                                           5
                     OHIO FIRST DISTRICT COURT OF APPEALS


C-17069 and C-170700, 2019-Ohio-2985. As we recognized in Hall, Crim.R. 16(K)

requires that an expert witness prepare a “written report summarizing the expert

witness’s testimony, findings, analysis, conclusions, or opinion, and shall include a

summary of the expert’s qualifications.” That report must be turned over to the

other side “no later than twenty-one days prior to trial,” in the absence of good cause

shown that does not prejudice the other side. Id. “The rule also contains a simple

remedy for a violation: ‘Failure to disclose the written report to opposing counsel

shall preclude the expert’s testimony at trial.’ ” Hall at ¶ 10, quoting Crim.R. 16(K).

       {¶13} The purpose of the rule, of course, is to prevent sandbagging and trial

by ambush with respect to experts. Hall at ¶ 11 (surveying case law). For similar

reasons, a party cannot pretend its witness is not an expert, smuggle in expert

testimony, and then belatedly acknowledge it was actually expert testimony. That

would enable a party to circumvent the requirements of Crim.R. 16(K) with

impunity.

       {¶14} Perhaps best illustrating the need for expert reports, the state took the

position at trial that a defense expert could not testify because he failed to tender an

expert report pretrial, and the trial court agreed and excluded the testimony.        Ms.

Benson’s counsel called Paul Jahn, a witness who specialized in compiling and

analyzing video, and belatedly sought to qualify him as an expert in apparent

response to Officer Halusek’s testimony. As Ms. Benson’s counsel began to elicit

testimony relative to her mental state, the state objected on the basis that the

“witness’s expertise, if any, is in creating the videography, now he’s interpreting.”

Ms. Benson’s counsel responded that Mr. Jahn was also a crash reconstructionist

and sought to qualify him as such. In response, the state protested, wrapping itself

in Crim.R. 16(K): “It’s against the rules of discovery and trial practice for that matter,



                                            6
                     OHIO FIRST DISTRICT COURT OF APPEALS


Your Honor.” The trial court ultimately sustained the state’s objection, but defense

counsel failed to proffer the substance of Mr. Jahn’s expert opinions. We therefore

find ourselves in the unusual position of having two improperly designated experts

with only the defense expert’s testimony excluded.

       {¶15} We hold that the admission of Officer Halusek’s expert testimony

violated the requirements of Crim.R. 16(K) and constituted an abuse of discretion,

largely for the reasons we explained in Hall. Hall, 1st Dist. Hamilton Nos. C-170699

and C-170700, 2019-Ohio-2985, at ¶ 10-20 (emphasizing the lack of report and the

“simple remedy contained within the rule”). The core expert testimony was also

inadmissible for the independent reason that Officer Halusek expressed an improper

opinion on the ultimate issue.

       {¶16} To be sure, Evid.R. 704 allows for opinions as to the ultimate issue:

“Testimony in the form of an opinion or inference otherwise admissible is not

objectionable solely because it embraces an ultimate issue to be decided by the trier

of fact.” By the same token, such opinions are not automatically admissible, either:

“[b]efore such evidence is admitted, there must be a determination that the evidence

comports with the other applicable Rules of Evidence.” Schaffter v. Ward, 17 Ohio

St.3d 79, 81, 477 N.E.2d 1116 (1985).

       {¶17} In other words, the ultimate-issue opinion must be otherwise proper

lay or expert testimony. With respect to the latter, “expert testimony is admissible if

it will assist the trier of fact in understanding the evidence in the case or in

determining a fact in issue.” State v. Bidinost, 71 Ohio St. 3d 449, 454, 644 N.E.2d
318 (1994), citing State v. Boston, 46 Ohio St. 3d 108, 118, 545 N.E.2d 1220 (1989).

Such testimony must be “beyond the common knowledge of the jurors.” Id., citing

State v. Koss, 49 Ohio St. 3d 213, 216, 551 N.E.2d 970 (1990).



                                          7
                         OHIO FIRST DISTRICT COURT OF APPEALS


        {¶18} An expert must be qualified “by specialized knowledge, skill,

experience, training, or education regarding the subject matter of the testimony[,]”

and the testimony must be grounded in reliable methods. Evid.R. 702(B) and (C).

“The admission of expert testimony is within a trial court’s discretion.” State v.

Williams, 74 Ohio St. 3d 569, 576, 660 N.E.2d 724 (1996), citing State v. Williams, 4
Ohio St. 3d 53, 446 N.E.2d 444 (1983), syllabus. “An expert opinion is admissible

when it ‘dispels a misconception common among lay persons.’ ” Id., quoting Evid.R.

702(A).

        {¶19} The record reflects that Officer Halusek, a 29-year veteran of the traffic

unit, had been a certified “reconstructionist” since 2011 and had often testified in

that capacity (three jury trials in the prior year alone). Based on his expertise, the

trial court, over objection,1 allowed him to testify:

                I could tell that the front tires, the steer tires on the vehicle –

        after the victim came out and was beating on the hood, if you watch

        the vehicle, you’ll see the front tires turn to the right. At that point in

        time the driver of the vehicle had basically five options.

                Her five options would have been to stay still, to go in reverse,

        to go forward, to go left and right. At that point in time, with the

        vehicle in the center of the street, she could have done four of the five

        without striking the individual.

                By watching the video I see the tires of the front of the car turn

        to the right and strike the individual. So, in that, you know, it became

        clear to us that it was an intentional act when she turned to the right

        to strike her.

1Defense counsel objected to the testimony and had requested to approach, which the trial court
denied. At that point in time, the state had not identified the officer as an expert.

                                               8
                     OHIO FIRST DISTRICT COURT OF APPEALS


(Emphasis added.)      Later in his testimony, after offering that opinion, Officer

Halusek linked his expertise to the ultimate issue:

       I view things differently than normal people do. I’m looking for the

       mechanics of what occurred in the crash. * * * I’m looking for things

       such as brake lights of a vehicle. I’m looking for things as, did it accel,

       did it stop, did it go left, did it go right.     * * * I’m not looking

       necessarily at what generally people see.

       {¶20} The ultimate issue testimony represents the focal point of Ms.

Benson’s challenge on appeal. The Supreme Court of Ohio, in Schaffter, 17 Ohio

St.3d 79, 477 N.E.2d 1116, held that expert opinion testimony on the ultimate issue of

point-of-impact in a vehicle-collision case can be appropriate, if helpful, where the

expert opinion does not carry the risk of being unfairly prejudicial, confusing the

issues, or misleading the jury.     Id. at 81.     In Schaffter, where there were no

independent eyewitnesses and the scene was “near a hillcrest on a narrow,

unmarked, partially snow-covered rural road,” a mechanical engineer was allowed to

give his opinion as to where the collision had occurred. Id. But see Trebotich v.

Broglio, 33 Ohio St. 2d 57, 61, 294 N.E.2d 669 (1973) (where there were conflicting,

independent eyewitness accounts, the probative value of an expert opinion was

substantially outweighed by its tendency to unfairly prejudice the jurors against one

of those eyewitnesses). The determination is fact-intensive—our own decisions on

ultimate-issue testimony have gone both ways, depending on the circumstances.

Compare Lee v. Baldwin, 35 Ohio App. 3d 47, 49, 519 N.E.2d 662 (1st Dist.1987)

(holding that vehicular collision expert’s opinion as to causation of a vehicle collision

“provided nothing in the way of assistance to the jury in its determination of the

ultimate issue of causation”), and Wheeler v. Hendershot, 1st Dist. Hamilton No. C-



                                           9
                     OHIO FIRST DISTRICT COURT OF APPEALS


830891, 1984 WL 7091, *2 (Nov. 28, 1984) (“[W]hether [the traffic accident] * * *

was caused by the plaintiff’s inattention was within the experience, knowledge and

comprehension of the jury.”) with Haley v. Mason and Dixon Lines, Inc., 1st Dist.

Hamilton No. C-910221, 1992 WL 205798, *5 (Aug. 26, 1992) (holding that where

there was only one, independent eyewitness, expert testimony “could have aided the

jury in determining the cause of the accident.”). These same principles apply to cases

in which a jury has access to audio or visual evidence. See, e.g., State v. Warmus,

197 Ohio App. 3d 383, 2011-Ohio-5827, 967 N.E.2d 1223, ¶ 30 (8th Dist.) (holding

audio/visual technology expert opinion testimony was not appropriate as to a

difficult-to-understand 911 call because “this became a factual issue for the jury to

resolve” when “[the defendant] and the state fundamentally disagreed on what words

were spoken”); State v. Eddy, 2017-Ohio-741, 86 N.E.3d 144, ¶ 54 (8th Dist.) (“[T]he

jurors were capable of viewing the video themselves to determine exactly what it did

or did not know regarding who shot first.”).

       {¶21} While certainly Officer Halusek’s experience might enable him to

appreciate details that others might miss, in this instance, we fail to see how his

opinion on the intentionality of the act assisted the jury. The jury here was perfectly

capable of watching the same video as Officer Halusek and drawing their own

conclusion between the competing theories offered by the state and the defense. The

ultimate issue here was not “beyond the common knowledge of the jurors” so as to

warrant an expert opinion in light of the available video evidence. State v. Koss, 49
Ohio St. 3d 213, 216, 551 N.E.2d 970 (1990). The trial court ultimately seemed to

acknowledge as much: “The way the wheels are turned, or not, it’s up to the jury to

determine whether it’s an accident.” We agree with that assessment and conclude




                                          10
                     OHIO FIRST DISTRICT COURT OF APPEALS


that, under the facts presented here, the trial court should not have permitted the

state’s expert to opine on the ultimate issue and trespass on the jury’s province.

       {¶22} Having found error pursuant to Crim.R. 16(K) and Evid.R. 704 and

702, we now consider whether that error was harmless.               “Crim.R. 52 affords

appellate courts limited power to correct errors that occurred during the trial court

proceeding.” State v. Perry, 101 Ohio St. 3d 118, 2004-Ohio-297, 802 N.E.2d 643, ¶

9; see also Hall, 1st Dist. Hamilton Nos. C-170699 and C-170700, 2019-Ohio-2985,

at ¶ 20. Because Ms. Benson’s counsel objected here, we review for harmless error—

“ ‘a standard significantly more favorable to the defendant.’ ” Perry at ¶ 15, quoting

United States v. Curbelo, 343 F.3d 273, 286 (4th Cir.2003). Under the harmless-

error standard, the state bears the burden of showing that “the error did not affect

the substantial rights of the defendant.” (Citation omitted.) Id.

       {¶23} The Supreme Court, in State v. Morris, 141 Ohio St. 3d 399, 2014-

Ohio-5052, 24 N.E.3d 1153, characterized the harmless-error rule as a way “to

forgive technical mistakes” and set out a three-part analysis to determine the effect

(if any) of the error: (1) “[T]here must be prejudice to the defendant as a result of the

admission of the improper evidence at trial”; (2)“an appellate court must declare a

belief that the error was not harmless beyond a reasonable doubt,” i.e., that there was

“no reasonable possibility that the testimony contributed to the accused’s

conviction”; and (3) “in determining whether * * * the error is harmless beyond a

reasonable doubt, the court must excise the improper evidence from the record and

then look to the remaining evidence.” Id. at ¶ 24, 27-29. As to the third prong, the

court suggested that harmless-error cases involve “ ‘overwhelming evidence of guilt

or some other indicia that the error did not contribute to the conviction.’ ” Id. at ¶

29, quoting State v. Rahman, 23 Ohio St. 3d 146, 151, 492 N.E.2d 401 (1986), quoting



                                           11
                     OHIO FIRST DISTRICT COURT OF APPEALS


State v. Ferguson, 5 Ohio St. 3d 160, 166, 450 N.E.2d 265 (1983), fn. 5. The court

emphasized that the proper focus of the inquiry is “ ‘not to sit as the supreme trier of

fact, but rather to assess the impact of this erroneously admitted testimony upon the

jury.’ ” Id., quoting Rahman at 151, fn. 4. In other words, “an appellate court must

consider both the impact of the offending evidence on the verdict and the strength of

the remaining evidence after the tainted evidence is removed from the record.” Id. at

¶ 33.

        {¶24} Cases that grapple with this analysis often reach the first conclusion

easily—finding prejudice apparent in erroneously admitted evidence. See, e.g., State

v. Clinton, 153 Ohio St. 3d 422, 2017-Ohio-9423, 108 N.E.3d 1 (a prior killing by the

defendant); State v. Ricks, 136 Ohio St. 3d 356, 2013-Ohio-3712, 995 N.E.2d 1181 (a

hearsay identification of the defendant by his accomplice); State v. Harris, 142 Ohio

St.3d 211, 2015-Ohio-166, 28 N.E.3d 1256 (a psychologist’s opinion as to feigned

mental illness). The analysis usually turns on the consideration of the strength of the

remaining evidence. Compare Morris at ¶ 30 (in deeming the error prejudicial, the

court noted that the remaining, properly admitted evidence “was not strong. There

was no physical evidence, and there were questions regarding the credibility of * * *

the main witness”), Harris at 221 (holding that error was not harmless where the

remaining inculpatory evidence was only the contradictory testimony of other

inmates), and State v. Borden, 1st Dist. Hamilton No. C-140245, 2015-Ohio-333, ¶

10 (holding that error was not harmless where the remaining evidence included no

physical evidence tying defendant to the crime) with Clinton at ¶ 26-27, 117 (holding

error harmless in the face of DNA evidence, jailhouse calls, and evidence tying

defendant to the crime scene); State v. Maxwell, 139 Ohio St. 3d 12, 2014-Ohio-1019,

9 N.E.3d 930, ¶ 124 (holdinging error harmless in light of abundant evidence of



                                          12
                     OHIO FIRST DISTRICT COURT OF APPEALS


defendant’s feud with the victim, threats to kill her, and efforts to secure a gun and

eyewitness testimony that defendant stood over the victim’s body before fleeing and

admitted to the killing).

       {¶25} We find ourselves in the same position. We cannot say, beyond a

reasonable doubt, that Officer Halusek’s opinion did not impact the jury’s verdict.

Because he was a veteran officer with considerable experience in crash

reconstruction, we think the jury would have afforded his opinion on the ultimate

issue significant weight among the other evidence. But that is only part of the

analysis. Under Morris, we must now turn to the record—with Officer Halusek’s

testimony excised—and consider whether the remaining evidence overwhelmingly

points to guilt.

       {¶26} Unique to this case, as compared to some of those noted above, is the

presence of ample video evidence at the jury’s disposal of both the incident resulting

in the victim’s death and the events directly preceding it. Those videos show an

extended, physical fight between Ms. Wright’s group and Ms. Castano’s group, in

which Ms. Benson participated and specifically engaged one-on-one with the victim,

Ms. Hart. They show that Ms. Benson, after turning onto Walnut Street for the

second time, stopped her car, giving Ms. Hart an opportunity to approach. After Ms.

Hart initially retreated to the sidewalk, Ms. Benson had the opportunity to, but did

not, drive away from the second altercation. Instead, she remained and thereby

prolonged the confrontation. The video captures the point of impact from multiple

angles and the movements of Ms. Benson’s car before and after impact.             Ms.

Benson’s vehicle turned into the victim, straightened out, and drove off down Walnut

Street in one continuous motion, without stopping.




                                         13
                     OHIO FIRST DISTRICT COURT OF APPEALS


       {¶27} The jury received a healthy dose of this video evidence, through

multiple witnesses, all of whom shared their perspective. The video was slowed

down, still frames were taken from it, and everyone discussed or debated its

significance. While we do not diminish the significance of the impact of Officer

Halusek’s testimony, his ultimate-issue testimony that draws the defense’s ire on

appeal represents a rather isolated comment in a sea of testimony about the videos.

       {¶28} In addition to these videos, testimonial evidence shores up the state’s

case. Zama Ndefru and David Matuke, both with Ms. Castano’s group that night,

testified that, as Ms. Benson’s car approached Seventh and Walnut Streets for the

second time, the occupants yelled out the window and badgered Ms. Castano’s group,

undercutting the theory that Ms. Benson only happened upon their group again, and

that she did not purposely seek to re-engage in the confrontation. Ms. Slone, the

passenger in Ms. Benson’s car, testified that Ms. Benson had previously lived

downtown, likewise undercutting the theory that the second encounter was

accidental and due to navigating unfamiliar, one-way streets.

       {¶29} Ms. Slone testified that she had told Ms. Benson, at least twice, to stop

after the car hit the victim, but that Ms. Benson said that she did not want to go back

to jail. Mr. Matuke, as well as another witness, Sam Singh, confirmed that Ms.

Benson’s vehicle had never stopped after hitting the victim. Mr. Matuke testified

that Ms. Benson’s vehicle had “kind of turned towards [the victim]. And, you know,

she – it ran her over * * *.” Mr. Singh testified, “So it hits her. And she fell down.

And they run the car on top of her.”

       {¶30} The jury also viewed body-camera video and a police interview with

Ms. Benson shortly after the incident. Those roughly contemporaneous statements

reveal numerous inconsistencies with video and testimonial evidence relative to the



                                          14
                     OHIO FIRST DISTRICT COURT OF APPEALS


incident, which the jury could have found damaging to her credibility and the

defense’s theory of the case. In the interviews, Ms. Benson insisted that the victim

had already been at her car when she made the turn (for the second time) from

Seventh Street to Walnut Street, which the videos reveal as false. She told a detective

that, after the impact, she had pulled slightly away and stopped her car, inconsistent

with testimony and video evidence showing her drive away without stopping at all.

During this alleged stop, she claimed that she had seen the victim get up, and that

the victim’s friends had gathered around her, in an attempt to connect her flight

from the scene to her fear of retaliation by Ms. Castano’s group. But the video and

testimony flatly contradicted all of this. Mr. Ndefru testified that he had stopped Ms.

Castano’s group, other than the victim and Mr. Matuke, from going after Ms.

Benson’s car, specifically asking Ms. Castano’s older sister to keep the women in

their group where they were as Ms. Benson made the turn a second time. Ms. Slone

also testified that only one person had been near the scene. Video evidence confirms

that nothing remotely resembling a “chase” of Ms. Benson’s car by anyone, let alone

the group of women from the prior fight, took place. Finally, Ms. Benson also

expressed fear because the victim had had something black in her hand (potentially a

weapon) while banging on Ms. Benson’s car. Testimonial, video, and photographic

evidence dispels this assertion.

       {¶31} We recently decided Hall, 1st Dist. Hamilton Nos. C-170699 and C-

170700, 2019-Ohio-2985, where we likewise found a violation of Crim.R. 16(K) and,

under the circumstances there, reversed the conviction, and remanded for a new

trial. There, in a rape and gross-sexual-imposition case, the trial court admitted a

detective’s opinion testimony as “an ‘expert in investigating child abuse and

neglect’ ” without an expert report under Crim.R. 16(K). Id. at ¶ 9. The case involved



                                          15
                     OHIO FIRST DISTRICT COURT OF APPEALS


a credibility battle without independent corroborating evidence of the sexual

assaults, and the expert’s testimony effectively bolstered the credibility of the

victims, thereby tipping the scales. Id. at ¶ 18-25. The expert there proved critical to

the state’s case, as demonstrated by the state’s reliance on the detective’s conclusions

in closing argument and rebuttal, emphasizing her credibility with the jury. Id. at ¶

19; see also Morris, 141 Ohio St. 3d 399, 2014-Ohio-5052, 24 N.E.3d 1153, at ¶ 31-32

(“[T]he actions of a prosecutor may combine with an evidentiary error to cause

greater impact. * * * [B]latant prejudice may override even a strong case and require

a new trial.”).

       {¶32} We ultimately find the error here to be harmless, and the distinction

we draw with Hall turns on the caliber of properly admitted evidence between the

two cases. In Hall, the other evidence at hand was comparatively weak, resulting in

acquittal on eight of the 12 counts. Here, by contrast, the inculpatory evidence is

much more extensive and powerful, as detailed above.

       {¶33} We have carefully reviewed the evidence in this case and think it most

akin to Maxwell, 139 Ohio St. 3d 12, 2014-Ohio-1019, 9 N.E.3d 930, and to our prior

decisions in State v. Steelman, 2018-Ohio-1732, 111 N.E.3d 923 (1st Dist.), and State

v. Kelley, 1st Dist. Hamilton No. C-140112, 2014-Ohio-5565.          In Steelman, we

considered the improper admission of hearsay; in Kelley, we considered the

improper admission of other acts evidence.         We applied Morris in each and

concluded that both erroneous admissions prevented us from holding that the errors

were harmless beyond a reasonable doubt. Nevertheless, we held that the strength of

the remaining evidence in each case demonstrated that the errors did not determine

the convictions; therefore, the errors were harmless. In Steelman, we considered the

fact that the defendant had been found “with the stolen goods within hours of the



                                          16
                     OHIO FIRST DISTRICT COURT OF APPEALS


burglary,” had known pertinent information about the crime that would not likely be

known by someone other than the guilty party, and had apologized to a member of

the victim’s family, and his DNA had been found near the scene of the burglary.

Steelman at ¶ 40. This, we held, constituted “overwhelming independent evidence of

[the defendant’s] guilt.”      Id. at ¶ 43.      Likewise, in Kelley, we relied on

“overwhelming” other evidence of guilt: identifications by victims, witness testimony

placing defendant at the scene prior to the incident, and evidence showing that the

defendant fled the state. Kelley at ¶ 31.

       {¶34} Even without Officer Halusek’s improper opinion, the evidence against

Ms. Benson was overwhelming, for the reasons we detailed above. We accordingly

hold that it was harmless error to admit his opinion on Ms. Benson’s intent.

                                            B.

       {¶35} Before moving to the remaining assignments of error relative to her

trial, we address Ms. Benson’s fourth assignment of error, as her argument here

draws upon the assignment of error just resolved. In it, Ms. Benson charges the

ineffective assistance of her counsel. To establish this, she must demonstrate (1) that

her counsel’s ineffectiveness was “so serious that counsel was not functioning as the

‘counsel’ guaranteed the defendant by the Sixth Amendment[,]” and (2) that her

counsel’s errors were “so serious as to deprive the defendant of a fair trial, a trial

whose result is reliable.” Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct.
2052, 80 L. Ed. 2d 674 (1984).

       {¶36} Ms. Benson first cites her counsel’s statement during jury selection

that she would take the stand, which she did not ultimately do, and frames this as a

“broken promise” that damaged her standing before the jury. She cites only one case

in support of this argument: State v. Ikharo, 10th Dist. Franklin No. 02AP-632,



                                            17
                     OHIO FIRST DISTRICT COURT OF APPEALS


2003-Ohio-2319.     In that case, the court agreed that “broken promises” in an

opening statement justified an ineffective assistance claim, but only in conjunction

with the disclosure of the defendant’s prior convictions. Id. at ¶ 20. Even to the

extent that we were to find a “broken promises” argument, standing alone, sufficient

to support an ineffective assistance claim, we do not believe that the record bears out

a broken promise here. To the contrary, in closing, Ms. Benson’s counsel tells the

jury, “Now, in the beginning of the case I told you that Briana was going to testify.

She did. For over an hour and 15 minutes.” (Counsel was referring to a custodial

interview and body-camera footage with Ms. Benson that the jury viewed.) Maybe

that was defense counsel’s plan all along—but if not, counsel did a nice job covering

this issue at closing and avoiding any prejudice for the defendant. See State v.

Savage, 2018-Ohio-5125, 124 N.E.3d 414, ¶ 23-27 (7th Dist.) (rejecting a similar

argument because a defendant always has the right to change her mind and not

testify, the statement about the defendant’s anticipated testimony was not “the crux

of the opening statement,” and the jury was instructed not to consider failure to

testify for any reason).    Additionally, the court instructed the jury, “She has a

constitutional right not to testify. The fact that the defendant did not testify must not

be considered for any purpose.” In light of counsel’s finessing this point in closing

and the court’s delivery of appropriate instructions regarding her Fifth Amendment

rights, Ms. Benson cannot demonstrate the requisite prejudice here to meet the

second Strickland prong.

       {¶37} Her more substantive ineffective-assistance argument concerns

counsel’s failure to qualify Paul Jahn as an expert. As discussed above, the state did

not provide the required expert report for Officer Halusek (or even acknowledge

qualifying him as an expert at the time). On the one hand, it seems to us unfair



                                           18
                     OHIO FIRST DISTRICT COURT OF APPEALS


under those circumstances to suggest that her trial counsel should have nevertheless

anticipated expert testimony on this subject to rebut. On the other hand, we would

normally expect counsel to proffer in the face of a trial court’s foreclosing the chance

to introduce expert testimony. Here, Ms. Benson’s trial counsel’s failure to proffer

the expert testimony that Mr. Jahn would have provided limits our ability to review

this issue. See State v. Conway, 108 Ohio St. 3d 214, 2006-Ohio-791, 842 N.E.2d
996, ¶ 113 (holding that the exclusion of evidence rises to the level of error if (1) a

substantial right of the party is affected, and (2) “the substance of the excluded

evidence was made known to the court”). The record before us is insufficient as to

the would-be expert testimony such that we cannot find Ms. Benson’s trial counsel

deficient on that basis. Certainly, Ms. Benson’s counsel should have proffered what

the expert intended to opine, but perhaps Mr. Jahn had nothing meaningful to say.

We overrule Ms. Benson’s fourth assignment of error based on the present state of

the record.

                                           C.

       {¶38} In her first and second assignments of error, Ms. Benson challenges

the weight and sufficiency of the evidence resulting in her convictions. As to the

former, the “[w]eight of the evidence concerns ‘the inclination of the greater amount

of credible evidence, offered in a trial, to support one side of the issue rather than the

other.’ ” (Emphasis sic.) State v. Thompkins, 78 Ohio St. 3d 380, 387, 678 N.E.2d
541 (1997), quoting Black’s Law Dictionary 1594 (6th Ed.1990). It concerns the

effect of the evidence on the reviewing court—leaving the distinct impression that the

jury clearly lost its way. Id. On the latter, “ ‘[t]he relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier of

fact could have found the essential elements of the crime proven beyond a reasonable



                                           19
                     OHIO FIRST DISTRICT COURT OF APPEALS


doubt.’ ” State v. Conway, 109 Ohio St. 3d 412, 2006-Ohio-2815, 848 N.E.2d 810, ¶

42, quoting State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492 (1991), paragraph two

of the syllabus.

       {¶39} While Ms. Benson certainly challenges both on appeal, her argument

focuses on sufficiency. In this respect, she zeros in on the claim that the state failed

to provide evidence of her intent for purposes of the felonious assault and murder

charges. But intent is rarely shown by direct evidence—“[w]hether a defendant acts

knowingly, absent his admission, can only be determined from all the surrounding

facts and circumstances.” (Citation omitted.) State v. Gerth, 1st Dist. Hamilton No.

C-120392, 2013-Ohio-1751, ¶ 10. In Gerth, voluminous evidence showed a high-

speed chase, speeding, and traffic violations ending in a crash with a taxi cab, which

we considered sufficient to demonstrate that the defendant had acted knowingly.

Likewise, in State v. Thacker, 4th Dist. Lawrence No. 04CA12, 2005-Ohio-1057, ¶ 2,

dealing with an aggravated menacing conviction that included a knowingly mens rea,

the court held that “the state presented evidence that the incident [arose] out of a

heated exchange and that Thacker was angry and aggressive. This evidence is

sufficient to allow an inference of intent.”    See also State v. Kessler, 8th Dist.

Cuyahoga No. 93340, 2010-Ohio-2094, ¶ 18 (sustaining a knowingly mens rea

conviction based on “direct evidence that [the defendant] followed Gurewicz up the

street in her vehicle as he fled from his assailants, and [the defendant] knowingly

pulled into the driveway Gurewicz was crossing while attempting to escape, nearly

pinning him between her car and a parked car”).

       {¶40} Having reviewed all of the video, photos, and testimonial evidence, we

conclude that the jury had before it sufficient evidence upon which they could

reasonably base their verdict, including a finding that Ms. Benson had acted



                                          20
                    OHIO FIRST DISTRICT COURT OF APPEALS


knowingly. We have surveyed this evidence already above, but briefly, the record

contains evidence, via social media and testimony, of extraordinary tension between

Ms. Benson’s sister, whom Ms. Benson claimed to be protecting that evening, and

Ms. Castano. That tension erupted into outright violence not just between Ms.

Benson’s sister and Ms. Castano, but between Ms. Benson and Ms. Hart. With the

brutality of the fight between the latter two as a backdrop, the jury reasonably could

have determined, based on the video evidence, that Ms. Benson knowingly struck

Ms. Hart with the car. We accordingly hold that sufficient evidence underpinned the

jury’s verdict.

       {¶41} Moreover, we see no merit in Ms. Benson’s challenge to the weight of

the evidence. The circumstantial evidence weighs heavily toward the conclusion

reached by the jury, for reasons we have already described above. We therefore

overrule assignments of error one and two.

                                         D.

       {¶42} In her fifth assignment of error, Ms. Benson argues the trial court

erred in admitting “bad acts” evidence, namely, her toxicology report and Ms.

Castano’s social media communications and restraining order as to Ms. Wright (Ms.

Benson’s sister). She argues that, as to the toxicology report, it had no relevance to

the indicted charges. Even if this were error, we would deem it harmless. Ms.

Benson admitted taking a shot of alcohol and smoking marijuana on the night of the

incident in her police interview, which the jury viewed. In that video, Ms. Benson

does not come across as impaired. Similarly, videos showing the fight preceding the

incident do not reflect any apparent intoxication on her part.       In light of her

admissions, this evidence, even if improper, was simply cumulative. See State v.

Stone, 1st Dist. Hamilton No. C-140028, 2014-Ohio-4444, ¶ 40 (declining to reach



                                         21
                     OHIO FIRST DISTRICT COURT OF APPEALS


the issue of whether an officer’s expert opinion was admissible where the opinion

was cumulative of other evidence, including the defendant’s admission).

       {¶43} Ms. Benson does not cite case authority to support exclusion of the

social media evidence. Her trial counsel did not object to its admission, rendering it

subject to plain-error review.     Under Crim.R. 52(B), “[p]lain errors or defects

affecting substantial rights may be noticed although they were not brought to the

attention of the court.” State v. Barnes, 94 Ohio St. 3d 21, 27, 759 N.E.2d 1240

(2002) (“[Defendant] failed to object * * * at trial and thereby forfeited all but plain

error.”).   To demonstrate plain error, a defendant must show that (1) there was an

error, i.e., the court broke a legal rule, (2) the error was plain, i.e., obvious in the

course of the proceedings, and (3) the error affected substantial rights, i.e., it clearly

determined the trial’s outcome. Id. at 27. See also State v. Sanders, 92 Ohio St. 3d
245, 263, 750 N.E.2d 90 (2001) (“Plain error exists only when it is clear that the

verdict would have been otherwise but for the error.”); State v. Long, 53 Ohio St. 2d
91, 97, 372 N.E.2d 804 (1978) (“Notice of plain error under Crim.R. 52(B) is to be

taken with the upmost caution, under exceptional circumstances and only to prevent

a manifest miscarriage of justice.”); State v. Webster, 1st Dist. Hamilton No. C-

120452, 2013-Ohio-4142, ¶ 41 (quoting Long).

       {¶44} The state cites State v. Johnson, 1st Dist. Hamilton No. C-170371,

2018-Ohio-4131, for the proposition that evidence, even other-acts evidence, may be

admitted “to give a complete picture of what occurred.” (Citations omitted.) Id. at ¶

30. See also State v. Scott, 1st Dist. Hamilton No. C-960557, 1997 WL 346151, *1

(June 25, 1997), citing State v. Wilkinson, 64 Ohio St. 2d 308, 317, 415 N.E.2d 261

(1980), citing to United States v. Roberts, 548 F.2d 665, 667 (6th Cir.1977)

(“Background information is admissible to give the jury the setting of the case”).



                                           22
                     OHIO FIRST DISTRICT COURT OF APPEALS


Needless to say, there are limits to that principle, but the social media evidence here

served such an appropriate purpose by demonstrating the high level of animosity

between Ms. Benson’s sister (Ms. Wright) and Ms. Castano. In it, Ms. Wright refers

on multiple occasions to “pulling up on” and “dragging” Ms. Castano. Ms. Castano

explained during her testimony that these terms mean pulling up in a car to fight and

dragging someone by her hair. This evidence, from the weeks leading up to the fight

on the night of Ms. Hart’s death, gives context to whether the initial encounter

between the groups was a deliberate attempt to see these virtual threats through.

Ms. Benson took exactly these actions during the night in question by literally

dragging Ms. Hart by the hair during the initial encounter. Even if we were to find

that the evidence failed an Evid.R. 403 analysis, we hold that the error would have

been neither obvious nor determinative of the trial’s outcome for purposes of plain-

error review. We accordingly overrule the fifth assignment of error.

                                          E.

       {¶45} Ms. Benson’s sixth assignment of error, related to prosecutorial

misconduct, is also subject to plain error review as it was not raised below. She

argues that the state mischaracterized the evidence about her striking the victim with

her car and/or referred to evidence outside of the record. Specifically, she charges

that the following was inappropriate to remark in opening: “And the evidence will

show you that what Briana Benson does then is stop. There’s not motion. She backs

up slightly, turns the wheel directly into Madie and drives forward over Madie.” Also

in opening, the assistant prosecuting attorney said, “[w]hen she finishes this deep

drastic turn into Madie * * *. It’s a distinct, it’s a deliberate turn into a human

being.” In closing, the prosecutor made several references to Ms. Benson turning her

wheels into Ms. Hart, once stating that this was done “knowingly.” Ms. Benson



                                          23
                     OHIO FIRST DISTRICT COURT OF APPEALS


charges that all of this deprived her of a fair trial. We read these statements by the

assistant prosecuting attorney, however, as her commenting on the state’s

interpretation of the evidence, conduct that could be equally charged against the

defense. The defense painted Ms. Benson as gripped with “confusion, fear, and

panic[,]” a picture not necessarily reflected by our review of the record. The error

here, if any, does not amount to plain error.

       {¶46} Ms. Benson also charges that the contrast drawn by the state between

her court appearance and her actions constituted misconduct. In closing, the state

argued:

       I think what’s been presented to you here was the creation of an image.

       And the image that you were given is someone saying they were

       panicked. Someone seated here with their hair up in a bun and a little

       sweater on, that’s an image, ladies and gentlemen. But that is not the

       person Madie Hart met on March 26th of 2017.

We are inclined to agree that this characterization was inappropriate, but such an

isolated remark does not rise to the level of plain error when considering the overall

context and evidence of this case.

       {¶47} Finally under this assignment of error, Ms. Benson argues that it was

improper for the state to reference the fact that potential sentences would not

necessarily be “stacked.” She does not cite authority for this charge, but maintains

that the comment misled the jury, demeaning the seriousness of a multiple-count

verdict. We are not persuaded that this constitutes plain error. Following the

assistant prosecuting attorney’s comments, the jury was instructed:

       Now, multiple counts. The charges set forth in each count of the

       indictment constitute a separate and distinct matter.          You must



                                          24
                     OHIO FIRST DISTRICT COURT OF APPEALS


       consider each count of the indictment and the evidence applicable to

       each separately, and you must state your finding as to each count

       uninfluenced by your verdict as to the other counts.

(Emphasis added.)     “The jury is presumed to follow the instructions, including

curative instructions, given to it by the trial court judge.” State v. Barrow, 2018-

Ohio-1703, 111 N.E.3d 714, ¶ 14 (1st Dist.), citing State v. Loza, 71 Ohio St. 3d 61, 75,

641 N.E.2d 1082 (1994).

       {¶48} None of the asserted instances of prosecutorial misconduct, even if

substantiated, rises to the level of plain error that “clearly determined” Ms. Benson’s

convictions. See Barnes, 94 Ohio St. 3d at 27, 759 N.E.2d 1240. We overrule her

sixth assignment of error.

                                          F.

       {¶49} Ms. Benson’s last two assignments of error challenge technical aspects

of her sentence. In her seventh assignment of error, she contends that she should

not have received a criminal sanction (a lifetime driver’s license suspension) related

to the aggravated-vehicular-homicide count. The state concedes that, because the

aggravated-vehicular-homicide count merged with the murder count as allied

offenses, the lifetime driver’s license suspension on the former count was

inappropriate.   See State v. Williams, 148 Ohio St. 3d 403, 2016-Ohio-7658, 71
N.E.3d 234, ¶ 29 (“[W]hen the trial court concludes that the accused has in fact been

found guilty of allied offenses of similar import, imposing separate sentences for

those offenses is contrary to law and the sentences are void on the face of the

judgment of conviction.”). We agree and accordingly sustain Ms. Benson’s seventh

assignment of error. As explained in Williams, where the sentencing court had no

discretion to impose the sentence that it did, courts of appeals are constitutionally



                                          25
                     OHIO FIRST DISTRICT COURT OF APPEALS


authorized to modify judgments of inferior courts. Id. at ¶ 31; Ohio Constitution,

Article IV, Section 3(B)(2). We therefore sustain the seventh assignment of error

and modify the judgment of the trial court to vacate the lifetime driver’s license

suspension    imposed    for   Count   4    (aggravated   vehicular   homicide,    R.C.

2903.06(A)(2)(a)), which merged with Count 2 (murder, R.C. 2903.02(B)). The

remaining sentences are not affected by this ruling.

       {¶50} Ms. Benson’s final assignment of error charges that consecutive

sentences were contrary to law and not supported by the record. The trial court

stated, “[n]ow, as you know, ma’am, you are under indictment in Case No. B171693-

A. And you’re awaiting sentence and/or trial on that particular charge. And it’s my

belief that it’s necessary to adequately protect the public and punish you; it’s not

disproportionate to any sentence that the court has ever imposed.” That is sufficient

for purposes of R.C. 2929.14(C)(4)(a). “[A] trial court is not required by Crim.R.

32(A)(4) to give reasons supporting its decision to impose consecutive sentences.”

State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 27. The

finding for purposes of R.C. 2929.14(C)(4) is incorporated into the sentencing entry,

and we conclude that those findings are supported by the evidence in the record. Ms.

Benson’s eighth assignment of error is overruled.

                                           III.

       {¶51} Ms. Benson did not receive a perfect trial. But the Constitution does

not guarantee perfection, and the fallibility of adjudication by human beings often

renders perfection elusive. Nevertheless, after having reviewed the evidence,

authorities, and arguments extensively, we are confident that she received a fair trial.

We accordingly overrule assignments of error one, two, three, four, five, six and eight




                                           26
                     OHIO FIRST DISTRICT COURT OF APPEALS


and affirm her convictions. We sustain assignment of error seven and modify the

sentence as described above.

                                                      Judgment affirmed as modified.

CROUSE, J., concurs.
MOCK, P. J., concurs separately.

Mock, P.J., concurring separately.

       {¶52} I agree with the majority’s affirmance of the judgment of conviction, as

modified. But I write separately to note that because Benson failed to object timely

and with specificity to Officer Halusek’s expert testimony, as required by Evid.R. 103,

and to the absence of a written expert report, as required by Crim.R. 16(K), we must

review the third assignment of error only for plain error.

       {¶53} It is well established that discovery violations can be subject to

forfeiture if not raised in the first instance in the trial court. See State v. Penland,

132 Ohio App. 3d 176, 187, 724 N.E.2d 841 (1st Dist.1998); see also State v.

Mieczkowsk, 2018-Ohio-2775, 115 N.E.3d 758, ¶ 60 (7th Dist.); State v. Smith, 2017-

Ohio-359, 83 N.E.3d 302, ¶ 24 (9th Dist.).            And our sister districts have

acknowledged that both waiver—the intentional relinquishment of a known right—

and forfeiture—the failure to preserve an objection—apply to post-2010 violations of

Crim.R. 16(K). See State v. Walls, 2018-Ohio-329, 104 N.E.3d 280, ¶ 34 (6th Dist.)

(a party may waive a violation of Crim.R. 16(K)); see also State v. Luce, 6th Dist.

Lucas No. CR0201501474, 2017-Ohio-4472, ¶ 44 (applying plain-error analysis when

defendant did not object at trial to the state’s failure to provide an expert report

under Crim.R. 16(K)); State v. Palmer, 12th Dist. Butler No. CA2013-12-243, 2014-

Ohio-5491, ¶ 33. Compare Hall, 1st Dist. Hamilton Nos. C-170699 and C-170700, at

¶ 9 (noting that the defendant “duly objected” to the testimony of the state’s expert

when the state had failed to furnish a Crim.R. 16(K) report).


                                          27
                        OHIO FIRST DISTRICT COURT OF APPEALS



        {¶54} As the majority correctly notes, the gravamen of Benson’s third

assignment of error was a challenge to Officer Halusek’s ultimate-issue testimony.2

The larger portion of Officer Halusek’s testimony, memorialized on 62 pages of

transcript, was devoted to his observations and description of the crime scene and to

the police investigation. Approximately two thirds of the way through his testimony,

in four paragraphs, Officer Halusek offered his opinion that those facts and the Uber

video indicated that Benson had acted intentionally. The majority quotes Officer

Halusek at length.

        {¶55} But in response to those statements, Benson remained mute. She

failed to object to Officer Halusek’s ultimate-issue testimony, and to the absence of a

written expert report “summarizing the expert witness’s testimony, findings,

analysis, conclusions, or opinion,” as required by Crim.R. 16(K).                  A timely and

specific objection to the admission of the ultimate-issue testimony could have drawn

the trial court’s attention to the alleged error at a time when it could have been

corrected or avoided. See Evid.R. 103(A)(1). And a timely objection under Crim.R.

16(K) would have afforded the court the opportunity to exclude Officer Halusek’s

expert testimony, as it did when the state timely raised the same issue with regard to

Benson’s expert, Paul Jahn. See Hall at ¶ 10.3

        {¶56} Benson’s failure to object to Officer Halusek’s expert testimony on

either basis limits us to a review only for plain error. See Evid.R. 103(D); see also

Luce, 6th Dist. Lucas No. CR0201501474, 2017-Ohio-4472, at ¶ 44. An error rises to

the level of plain error only where it is obvious, outcome-determinative, and is so

2 Benson identifies the absence of a written expert report as a basis for reversal in a single
sentence of her appellate brief.

3We note that there is no requirement in Crim.R. 16(K) or in the case law of our Supreme Court
that would require the trial court to anticipate a witness’s testimony and to intervene sua sponte
to prevent expert testimony in the absence of a written report.

                                                28
                     OHIO FIRST DISTRICT COURT OF APPEALS



extreme that it must be corrected to prevent a manifest miscarriage of justice. See

Crim.R. 52(B); see also State v. Rogers, 143 Ohio St. 3d 385, 2015-Ohio-2459, 38
N.E.3d 860, ¶ 22-23.

       {¶57} In light of the majority opinion’s well-supported conclusion that

evidence of guilt was “extensive and powerful” even without Officer Halusek’s

ultimate-issue testimony, I cannot find that the admission of that testimony affected

the outcome of the trial, or caused a miscarriage of justice. See Rogers at ¶ 23. I

would overrule the third assignment of error on that basis.


Please note:
       The court has recorded its own entry this date.




                                           29